          Case 4:20-cv-01312-BRW Document 9 Filed 03/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

HALEY HERNANDEZ                                                                        PLAINTIFF

V.                            CASE NO. 4:20-CV-1312-BRW-BD

DOES, et al.                                                                     DEFENDANTS

                                            ORDER

       I have received a Recommendation for dismissal filed by Magistrate Judge Beth Deere.

The parties have not filed objections. After careful review, I approve and adopt the

Recommendation all respects.

        Ms. Hernandez’s claims are DISMISSED, without prejudice. This dismissal counts as a

STRIKE for purposes of 28 U.S.C. § 1915(g).

       IT IS SO ORDERED, this 29th day of March, 2021.


                                                          Billy Roy Wilson_________________
                                                          UNITED STATES DISTRICT JUDGE
